     Case 2:19-cv-02346-JAM-DMC Document 15 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSÉ GUADALUPE CALDERON,                           No. 2:19-CV-2346-JAM-DMC-P
12                       Petitioner,
                                                         ORDER
13           v.
14    R. FISHER, JR.,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to Eastern District of California local rules.

20                  On December 7, 2020, the Magistrate Judge issued findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. ECF No. 14. The Magistrate Judge recommended

23   granting the motion and dismissing Petitioner’s petition. Id. Petitioner has not objected.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this Court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the Court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                        1
     Case 2:19-cv-02346-JAM-DMC Document 15 Filed 03/01/21 Page 2 of 2


 1                   Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the
 2   Court has considered whether to issue a certificate of appealability. Before Petitioner can appeal
 3   this decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P.
 4   22(b). Where the petition is denied on the merits, a certificate of appealability may issue under
 5   28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 6   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of
 7   appealability indicating which issues satisfy the required showing or must state the reasons why
 8   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
 9   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
10   jurists of reason would find it debatable whether the district court was correct in its procedural
11   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
12   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
13   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S.Ct. 1595, 1604 (2000)). For the reasons
14   set forth in the Magistrate Judge’s findings and recommendations, the Court finds that issuance of
15   a certificate of appealability is not warranted in this case.
16                   Accordingly, IT IS HEREBY ORDERED that:
17                   1.      The findings and recommendations (ECF No. 14) filed December 7, 2020,
18   are adopted in full;
19                   2.      Respondent’s motion to dismiss (ECF No. 12) is GRANTED and the
20   petition is dismissed; a
21                   3.      The Court declines to issue a certificate of appealability; and
22                   4.      The Clerk of the Court is directed to enter judgment and close this file.
23

24
     DATED: March 1, 2021                              /s/ John A. Mendez
25
                                                       THE HONORABLE JOHN A. MENDEZ
26                                                     UNITED STATES DISTRICT COURT JUDGE
27

28
                                                         2
